DETAILED ACTION
In response to remarks filed on 3 May 2021
Status of Claims
Claims 1-9 and 23-33 are pending;
Claims 1-9 were previously presented;
Claims 10-22 are cancelled;
Claims 23-33 are new;
Claims 1-9 and 23-33 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 3 May 2021 have been fully considered and they are moot since new grounds of rejection are presented herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 23, 25, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikiforuk (U.S. Patent No. 6,149,349).
As to Claim 1, Nikiforuk discloses a system comprising:
A pipe (#1) having a first end, a second end, and a middle section, in which the middle section is below ground (Figure 8);
A device (#11, #20) engaged with the first end of the pipe and selected from a group consisting of a linear actuator (#11) or a pneumatic impact mole; and 
An apparatus, comprising:
A stationary support structure (#6 or #71);
A carriage (#26) movable relative to the stationary support structure; and 
A pipe clamp assembly (#64, #65, #66) supported by the carriage and in gripping engagement with the second end of the pipe (#5).
As to Claim 3, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). Nikiforuk also discloses in which the selected device is the linear actuator (#11) and the linear actuator comprises a hydraulic cylinder having a reciprocating piston; in which the piston is engageable with the first end of the pipe.
As to Claim 5, Nikiforuk discloses the invention of Claim 3 (Refer to Claim 3 discussion). Nikiforuk also discloses further comprising a hydraulic pump in fluid communication with the linear actuator (#11. It is inherent a pump must be present to provide fluid to extend and retract the pistons); and a hydraulic exciter coupled to the hydraulic pump (Claim 1 recites “or” so the claim is being interpreted with the linear actuator present).
As to Claim 6, Nikiforuk discloses the invention of Claim 3 (Refer to Claim 3 discussion). Nikiforuk also discloses comprising pushing the piston (#11) against the first end of the pipe; gripping the second end of the pipe with the pipe clamp assembly (#64, #65, #66); and impelling the carriage to move relative to the support structure while the pipe remains gripped by the pipe clamp assembly.
As to Claim 7, Nikiforuk discloses the invention of Claim 3 (Refer to Claim 3 discussion). Nikiforuk also discloses comprising extending and retracting the piston (#11) in a cyclical pattern; gripping the second end of the pipe with the pipe clamp assembly (#64, #65, #66); and impelling the carriage to move relative to the support structure while the pipe remains gripped by the pipe clamp assembly.
As to Claim 23, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). Nikiforuk also discloses in which the device is situated in a first excavation pit and the apparatus is situated in a second excavation pit (Figure 10).
As to Claim 25, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). Nikiforuk also discloses in which the carriage is movable between opposed front and rear ends of the support structure (Figure 10).
As to Claim 31, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). Nikiforuk also discloses in which the apparatus is situated within an excavation pit, and in which the support structure comprises a reaction plate (Figure 11) engaging a wall of the pit.
Claim 33, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). Nikiforuk also discloses in which the carriage is movable along an axis that is parallel to a longitudinal axis of the pipe (Figure 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikiforuk (U.S. Patent No. 6,149,349) in view of Clarke et al (U.S. Patent Application Publication No. 2017/0045175).
As to Claim 2, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Nikiforuk is silent about in which no cable is disposed within the pipe. Clarke discloses in which no cable is disposed within the pipe due to the use of a rod (#174). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to substitute the cable for a rod with the motivation of providing a stronger linear element resistant to snapping due to applied force. 
As to Claim 4, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Nikiforuk is silent about in which the selected device is the pneumatic impact tool and the pneumatic impact tool comprises an elongate body having opposed front and rear ends; a tapered nose formed adjacent the front end and disposed at least partially within the first end of the pipe; and a connection point for a pneumatic hose. Clarke discloses in which the selected device is the pneumatic impact tool (#28 and Paragraph 0043) and the pneumatic impact tool comprises an elongate body having opposed front and rear ends; a tapered nose formed adjacent the front end and disposed at least partially within the first end of the pipe; and a connection point for a pneumatic hose. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use a pneumatic impact tool and the pneumatic impact tool comprises an elongate body having opposed 
As to Claim 8, Nikiforuk as modified teaches a method of using the system of Claim 4 (Refer to Claim 4 discussion), comprising striking the first end of the pipe with the tapered nose (Clarke: #28 and Paragraph 0043) of the tool; gripping the second end of the pipe with the pipe clamp assembly; and impelling the carriage to move relative to the support structure while the pipe remains gripped by the pipe clamp assembly.
As to Claim 32, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Nikiforuk is silent about in which no cable is disposed within the pipe during operation of the system. Clarke discloses in which no cable is disposed within the pipe due to the use of a rod (#174). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to substitute the cable for a rod with the motivation of providing a stronger linear element resistant to snapping due to applied force. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikiforuk (U.S. Patent No. 6,149,349) alone.
As to Claim 9, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Nikiforuk is silent about in which the pipe has a length greater than 200 feet. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to contrive any number of desirable ranges for the length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Length depends on project requirements so it would be obvious to adjust the pipe length depending on project requirements.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikiforuk (U.S. Patent No. 6,149,349) in view of Schosek (U.S. Patent No. 3,907,253).
As to Claim 24, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Nikiforuk is silent about in which the pipe clamp assembly comprises a set of pipe clamps configured to move between open and closed positions. Schosek discloses a pipe clamp assembly .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikiforuk (U.S. Patent No. 6,149,349) in view of Coumont (U.S. Patent No. 4,626,134).
As to Claim 26, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Nikiforuk is silent about in which the apparatus further comprises a shear blade configured to cut the pipe into sections. Coumont discloses in which the apparatus further comprises a shear blade (#59, #60) configured to cut the pipe into sections. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a shear blade configured to cut the pipe into sections. The motivation would have been to cut the pipe when needed. 
Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikiforuk (U.S. Patent No. 6,149,349) in view of Roessler (U.S. Patent No. 5,211,509).
As to Claim 27, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Nikiforuk is silent about further comprising a power pack comprising a hydraulic pump situated on a ground surface and in communication with the apparatus. Roessler discloses a power pack comprising a hydraulic pump (#31) situated on a ground surface and in communication with an apparatus. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a power pack comprising a hydraulic pump situated on a ground surface and in communication with the apparatus. The motivation would have been to provide power.
As to Claim 28, Nikiforuk as modified teaches the invention of Claim 27 (Refer to Claim 27 discussion). Nikiforuk as modified also teaches further comprising a hydraulic exciter (Roessler: #30) situated on the ground surface and in communication with the power pack.
As to Claim 29, Nikiforuk discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Nikiforuk is silent about further comprising a power pack comprising a hydraulic pump situated on a ground surface and in communication with the device. Roessler discloses a power pack comprising 
As to Claim 30, Nikiforuk as modified teaches the invention of Claim 29 (Refer to Claim 29 discussion). Nikiforuk as modified also teaches further comprising a hydraulic exciter (Roessler: #30) situated on the ground surface and in communication with the power pack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.